Petitioner makes application for reinstatement as an attorney at law. On accusations filed by the Los Angeles Bar Association, Arthur C. Vaughan, an attorney, was disbarred on December 30, 1920, by order of the Superior Court of the State of California, in and for the County of Los Angeles, the grounds of disbarment being that the accused was guilty of the offenses and acts charged against him, each of which involved moral turpitude and dishonesty on the part of the accused. The facts on which the accusations were based were, among others, (1) that the attorney converted and appropriated to his own use money placed in his hands by a client for the special purpose of being used as expenses in preparing and printing a transcript and briefs on appeal; (2) that, for the purpose of obtaining an extension of time to file a supersedeas bond in a case pending before the Supreme Court, the attorney made and filed an affidavit containing statements that were untrue, and known by the attorney to be untrue; (3) that the petitioner recovered certain bonds for a client, but, instead of delivering them to the owner, used them as security for a personal loan of $600. On appeal the facts were carefully considered by this court, and it concluded that the evidence was sufficient on the three grounds noted to sustain the order of disbarment. The judgment was accordingly affirmed. (Inre Vaughan, 189 Cal. 491 [24 A.L.R. 858, 209 P. 353].) *Page 742 
During the year 1927 petitioner filed in the District Court of Appeal for the Second Appellate District his petition for reinstatement. Subsequently the court entered an order dismissing the application without prejudice upon the ground that the court was of the view that, under the provisions of the State Bar Act (Stats. 1927, p. 38), it was without jurisdiction to act on the merits concerning the petition. Petitioner then filed a petition for reinstatement with the Board of Governors of The State Bar of California. After due notice to the applicant a hearing was had before the board of bar examiners. As a result of this investigation the board of bar examiners made its findings that the applicant "is not possessed of such moral qualifications as to entitle him to reinstatement," and refused to favorably recommend petitioner to this court for re-admission as an attorney at law.
Petitioner has now filed with this court what he styles a petition for a writ of review, but which will be regarded as an application for admission to the bar. (Decision of this court denying a hearing in In re Mash, 39 Cal.App. 551
[179 P. 898]; Brydonjack v. State Bar, ante, p. 439 [281 P. 1018].) In his application the disbarred attorney alleges that since the date of his disbarment he has not attempted to and has not practiced law, and does not maintain an office of his own, although he seems to have rendered some services for other attorneys. During all of that time, he alleges, he has maintained himself as an upright and honorable citizen. He presents testimonials as to his qualifications as an attorney at law and as to his good character signed by some one hundred members of the bar and other citizens of Los Angeles County. He alleges that he has been severely punished, financially, and has suffered great humiliation and embarrassment by reason of his disbarment, judgment of which, he says, "has taught him a lesson he will never forget." [1] In addition to these recommendations and general allegations, petitioner presents, in substance, the record of the evidence taken in the disbarment proceeding in the Superior Court in 1920, and analyzes the testimony in an effort to show that his conviction was not warranted. That question was settled by the decision on the appeal (supra), and the same contentions, now advanced, will not be again considered. *Page 743 
As to the other matters presented by the petition, the attitude of this court is well expressed in the following quotation: ". . . where the present conduct of an attorney satisfies the court that the continuance of his disbarment is no longer necessary, it should not be required. . . . In considering an application such as the present, while of course we cannot ignore past delinquencies, we must accord prime importance to the present manner of life and conduct of the applicant; and if we are convinced that there really has been a reformation, and that the disbarred attorney will in the future be a law-abiding citizen, and show a proper regard for the duties and responsibilities of his profession, we will lift the ban that past lapses necessitated placing upon him." (In re Mash, 39 Cal.App. 548, 550 [179 P. 898].) [2] The question, therefore, to be now considered is whether the conduct of the attorney since the judgment of disbarment has been such as to warrant a belief that he now possesses the necessary qualifications, particularly as to integrity and character, to entitle him to the high regard and confidence of the public, warranting his re-admission to the privileges of the high office of an attorney at law.
The petitioner testified before the board of bar examiners concerning his business affairs and the manner in which he has conducted himself since his disbarment, and introduced the testimonials as to his present good character. A number of those signing the testimonials appeared and testified for petitioner, with the result that usually follows the presentation of such indorsements bearing the signatures of a large number of persons: Many of those appearing and testifying, some of whom were former judges of courts of record in this state, admitted on cross-examination before the committee of bar examiners having merely a casual or "passing acquaintance" with the applicant, and never having had that intimacy of association or contact which would enable them to give an opinion worthy of consideration in this special and important matter. We do not doubt for a moment that the signers of the indorsement of the petitioner who, as petitioner avers, "were among the most distinguished gentlemen of Los Angeles," had the best interests of the bar at heart, but we do doubt that this array of persons could have had petitioner so closely under their observation as to enable them, en masse,
and with no *Page 744 
showing of fact except their general statement en masse, to say with assurance that the petitioner would make an honest and reliable attorney at law. (See In re Stevens, 59 Cal.App. 251, 256 [210 P. 442].) The evidence of those who testified before the examiners was, for the most part, materially weakened on cross-examination.
Entirely aside from these considerations, there are a number of matters in the long record brought here which we must assume contributed to the unfavorable report of the committee of bar examiners of the Board of Governors of The State Bar, to which we do not deem it necessary to particularly refer. Two matters, however, involving business transactions of the applicant, may have very largely influenced the adverse recommendation. It appears that since his disbarment petitioner became a bankrupt and, during the proceedings in that behalf, failed to disclose to the court in bankruptcy certain assets which he claimed at the time he became bankrupt. The inference to be drawn from this transaction is that the petitioner omitted the real property in question from his list of assets in order to cover a transaction between himself and a client named Hillman. The explanation made by the petitioner, under the circumstances set forth in the transcript, fails to convince us that the analysis of the situation and the conclusion reached by the bar examiners was not the right one. Another transaction, which no doubt weighed heavily with the examiners in determining whether or not the petitioner was sufficiently honest to entitle him to again practice law, was one between petitioner and two elderly people named Henrich, whereby petitioner, through oral negotiations, became the record owner of property stated by him at one time in his proceedings for reinstatement to be of the value of $125,000. The explanation by petitioner of these transactions was no doubt satisfactory to himself, but failed to impress the board of bar examiners. Nor are we so impressed with the showing made by petitioner before the examiners and here as to be willing to subscribe to an opinion holding that petitioner has shown such a reformation on his part as would convince not only ourselves, but the general mind, that if reinstated he would discharge his duty as a lawyer with unswerving fidelity. Such consideration must be of *Page 745 
controlling influence in every such proceeding as this. (In reStevens, supra.)
We deem it unnecessary to further discuss the voluminous record. The Board of Governors of The State Bar, through its committees and board of bar examiners, has power under the State Bar Act to recommend to the Supreme Court for admission to practice law those who fulfill the requirements. [3] One of the requirements, whether made by regulation of The State Bar or not, is that those seeking to practice law must be possessed of unquestioned good character and be above suspicion in their dealings with the public at large, particularly those with whom they will come in the closer relationship of attorney and client. The record brought here in this case, read alone and without the critical study and analysis made by the board of bar examiners in presenting its findings to the Governors of The State Bar, would appear on the face to entitle the applicant to be again admitted to practice law. We can but feel, however, in view of the opposition which has been filed in behalf of the Board of Governors of The State Bar, based as it is upon a critical analysis of the record, and in which the attention of the court has been called to the various points of weakness which the record contains, that the applicant has not made a sufficient showing to entitle him to a favorable consideration of his application.
The application for admission to practice law is denied.
Shenk, J., Richards, J., Seawell, J., Preston, J., and Curtis, J., concurred.